Citation Nr: 0928405	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  07-10 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial, compensable disability rating 
for residuals of post-operative left shoulder rotator cuff 
tear.

2.  Entitlement to service connection for residuals of post-
operative right shoulder rotator cuff tear.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1978 to 
September 1981, and from January 2003 to December 2003. 

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 decision of the RO that, in 
pertinent part, granted service connection for residuals of 
post-operative left shoulder rotator cuff tear evaluated as 0 
percent (noncompensable) disabling effective December 2003; 
and denied service connection for residuals of post-operative 
right shoulder rotator cuff tear.  The Veteran timely 
appealed.

In September 2008, the Veteran testified during a hearing 
before the undersigned at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
when further action is required.


REMAND

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

Residuals of Post-Operative Left Shoulder Rotator Cuff Tear 

The Veteran contends that the service-connected residuals of 
post-operative left shoulder rotator cuff tear are more 
severe than currently rated, and warrant an initial increased 
disability rating.

The Veteran was last afforded a VA examination to evaluate 
the severity of his service-connected residuals of post-
operative left shoulder rotator cuff tear in January 2007.  
In his September 2008 testimony, the Veteran described a 
worsening of his disability, to include painful motion when 
lifting items and when working.  He also testified to having 
pain at night, and to a deep numbing and burning sensation 
upon awakening in the morning.  The Veteran testified that he 
has not sought additional treatment because he cannot take 
prescription medications while working on machinery.

Residuals of Post-Operative Right Shoulder Rotator Cuff Tear 

A July 2002 private medical report reflects that the Veteran 
injured his right shoulder while doing a lot of repetitive 
heavy lifting at work in July 2002.  He underwent surgical 
repair in August 2002. 

Records show that the Veteran was restricted from heavy 
lifting for a few months.  He was released to full duty in 
October 2002.  The Veteran was ordered to report for active 
duty in January 2003.

In September 2005, the Veteran testified that he put 
additional stress on his right shoulder during his active 
duty, which contributed to his current disability.  He 
contends that his right shoulder was still in the healing 
process when he reported for active duty.  Service treatment 
records contain neither complaints nor manifestations of a 
right shoulder disability.

A VA examiner in April 2005 diagnosed status-post surgery for 
a right rotator cuff tear.  The examiner did not address 
whether the Veteran's pre-existing right shoulder disability 
was aggravated during the Veteran's active service from 
January 2003 to December 2003.

Under these circumstances, the Board finds that an 
examination is needed to determine whether the pre-existing 
right shoulder disability was aggravated in service.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2008).  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an appropriate VA 
examination, for evaluation of the 
service-connected residuals of post-
operative left shoulder rotator cuff 
tear.  All appropriate tests, including 
X-rays, should be conducted.  The entire 
claims file, to include a complete copy 
of this REMAND, must be made available to 
the examiner(s), and the examination 
report should note review of the file.  

The examiner should specify the degrees 
of flexion, abduction, external rotation, 
and internal rotation for the left 
shoulder; and should note whether there 
is any additional limitation of motion 
due to pain, weakened movement, excess 
fatigability, or incoordination. This 
determination should be expressed in 
terms of degrees of additional limited 
motion.

The examiner should identify all current 
neurological symptoms associated with the 
Veteran's residuals of post-operative 
left shoulder rotator cuff tear.  The 
examiner should specify the nerves 
involved, note whether there is 
associated atrophy, or weakness, and 
express an opinion as to the severity of 
the disability for each nerve involved.

The examiner should specifically report 
the ranges of motion of the left arm, or 
whether the left arm is ankylosed.  The 
examiner should also comment specifically 
on whether there is deformity (moderate, 
marked) of the left shoulder joint.   

These specific findings are needed to 
rate the Veteran's disability in 
accordance with the rating schedule.  It 
is therefore important that the 
examiner(s) furnish the requested 
information.

2.  Afford the Veteran a VA examination 
to identify all current right shoulder 
disability.  For each disability found, 
the examiner should opine whether it had 
its onset or underwent a permanent 
increase in severity during active 
service from January 2003 to December 
2003, or within the first post-service 
year.  If a permanent increase is found, 
the specific measurable degree of 
disability due to active service should 
be specified.  The examiner should 
reconcile any opinion with the service 
treatment records, and the April 2005 VA 
examination report.    

The Veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner designated to 
examine the Veteran, and the report of 
examination should note review of the 
claims file.

3.  After ensuring that the requested 
actions are completed, the RO or AMC 
should re-adjudicate each of the claims 
on appeal.  If the benefits sought are 
not fully granted, the RO or AMC must 
furnish a supplemental statement of the 
case (SSOC), before the claims file is 
returned to the Board, if otherwise in 
order.

No action is required of the Veteran until he is notified by 
the RO or AMC.  The Veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




